Citation Nr: 9912666	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include squamous cell carcinoma, claimed as due to mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
December 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking service connection for a skin 
disorder, to include squamous cell carcinoma, claimed as due 
to mustard gas exposure.  The veteran submitted a notice of 
disagreement with that rating decision in August 1995.  In 
March 1996, he was provided with a statement of the case.  
His substantive appeal was also received in March 1996.

The Board notes that, in his substantive appeal, the veteran 
requested a hearing on appeal before a traveling Member of 
the Board.  Subsequently, a hearing before a VA hearing 
officer was scheduled for August 21, 1996.  Notification of 
the scheduled hearing was sent to the veteran in a letter 
dated April 17, 1996.  The record indicates that the veteran 
canceled the scheduled hearing.  The record further indicates 
that the veteran subsequently submitted a written withdrawal 
of his request for a hearing before a Member of the Board.  
The veteran's withdrawal was received in February 1999.


REMAND

Regarding the veteran's claim pertaining to mustard gas 
exposure, the Board notes that he has submitted numerous 
private medical records indicating treatment for various 
cysts and growths on the skin and, on several occasions, the 
veteran has been diagnosed with squamous cell carcinoma.  The 
Board need not discuss the medical evidence of record further 
at this point.

The Board next notes that claims based upon chronic residual 
effects of exposure to mustard gas and Lewisite are governed 
by 38 C.F.R. § 3.316, which provides as follows:

(a)  Except as provided in paragraph (b) of this 
section, exposure to the specified vesicant agents 
during active military service under the circumstances 
described below together with the subsequent development 
of any of the indicated conditions is sufficient to 
establish service connection for that condition:

(1)  Full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.

(2)  Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia.

(b)  Service connection will not be established under 
this section if the claimed condition is due to the 
veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related 
supervening condition or event as the cause of the 
claimed condition.

38 C.F.R. § 3.316 (1998) (cross references omitted).

The Board notes that, in the recent case of Pearlman v. West, 
11 Vet.App. 443 (1998), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) addressed the 
application of 38 C.F.R. § 3.316 in determining the well-
groundedness of claims.  The Court indicated that, under 
38 C.F.R. § 3.316, the initial burden for a well-grounded 
claim was relaxed for veterans who subsequently developed 
conditions specified by the regulation, to the extent that 
the regulation did not require evidence of a medical nexus 
for those conditions, but rather a nexus was presumed if the 
other conditions required by the regulation were met.  
Pearlman, at 446.  The Court specified that "the veteran is 
relieved of his burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure.  Rather, service connection is granted if the 
appellant has experienced:  (1) full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed the specified 
conditions;" subject to the regulatory exceptions in 
paragraph (b).  Id.

The Board further notes that, in the Pearlman case, the late 
veteran had averred that he had participated in secret 
testing involving mustard gas exposure, and that he had 
subsequently developed respiratory disorders which were among 
the conditions specified within 38 C.F.R. § 3.316.  Although 
all efforts by VA to substantiate his claimed exposure had 
been unsuccessful, the Court held "that for the purpose of 
submitting a well-grounded claim relating to exposure to 
toxic gases under this regulation, the Board must assume that 
the lay testimony of exposure is true."  However, the Court 
further noted that "whether or not the veteran meets the 
requirements of this regulation, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts."  Pearlman, supra, at 
447.

Applying the Court's holding in Pearlman to the case at hand, 
the Board notes that the veteran has been diagnosed with 
squamous cell carcinoma, which is among the disorders 
identified within 38 C.F.R. § 3.316.  The Board further notes 
that the veteran has provided contentions reporting that he 
was exposed to mustard gas in service.  Although there is not 
yet any evidence in the record to corroborate the veteran's 
history of mustard gas exposure, for purposes of determining 
the well-groundedness of his claim, the veteran's evidentiary 
assertions must be presumed to be credible.  See King v. 
Brown, 5 Vet.App. 19, 21 (1993); Pearlman, supra.  
Accordingly, the Board finds that the veteran's claim 
regarding mustard gas exposure is well grounded, and that the 
duty to assist applies.  VA has a duty to assist a veteran in 
developing facts pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1998).

Of course, finding that the veteran's claim is well grounded 
is not to imply that it must ultimately be granted.  In 
regard to the veteran's contentions of mustard gas exposure, 
the Board notes that service medical records obtained from 
the National Personnel Records Center do not reflect any such 
exposure, nor was the RO able to verify the veteran's 
exposure by contacting the VA Central Office, as it was 
reported in October 1995 that the veteran's name did not 
appear on any lists, maintained by the VA Central Office, of 
veterans who had participated in mustard gas experiments.

The Board further notes that the National Academy of Sciences 
has issued an extensive report that discusses the history of 
mustard gas testing and the locations of known gas testing 
facilities, as well as the scientific evidence reviewed in 
determining the presumptive disorders to be included within 
38 C.F.R. § 3.316.
See Veterans at Risk, The Health Effects of Mustard Gas and 
Lewisite (National Academy Press 1993); see also 59 Fed. Reg. 
42,497 (Aug. 18, 1994), which extensively cites to Veterans 
at Risk.  The Board notes that Veterans at Risk identifies 
all known gas testing facilities, and that no locations in 
Hawaii are amongst those identified.  See Table 3-2, p. 32, 
Veterans at Risk, for a list of such facilities.  However, in 
regard to the veteran's current claim, the Board notes that 
the veteran has reported on several occasions that his 
claimed mustard gas exposure occurred on the island of Oahu, 
Hawaii, while assigned to the 99th Naval Construction 
Battalion.  It thus appears that the veteran's history of 
claimed exposure while in Hawaii is not supported by the 
study in Veterans at Risk.

The Board also notes that the RO did further attempt to 
verify the veteran's claimed exposure, by contacting the U.S. 
Army Chemical and Biological Defense Agency.  However, that 
Agency indicated it could provide no information related to 
the claim, as the veteran had served in the Navy, not the 
Army.  The RO was advised to contact the Navy for further 
information, but the RO did not subsequently contact the 
Navy.

In that regard, the Board notes that the development of 
claims pertaining to mustard gas exposure is discussed in the 
VA Adjudication Procedure Manual, M21-1, Part III, par. 5.18 
(hereinafter M21-1).  Manual M21-1 indicates that the testing 
of Navy volunteers was coordinated by the Naval Research 
Laboratory (NRL) at the Naval Training Station in Bainbridge, 
Maryland.  The M21-1 further indicates that the NRL maintains 
records pertaining only to the veterans who participated in 
testing at that location.  It is stated that the NRL does not 
have records related to veterans who participated in tests 
conducted at any other locations, and that requests for such 
veterans should be sent to the National Personnel Records 
Center, not the NRL.  Under these circumstances, the Board 
notes that the RO was not required to attempt to verify the 
veteran's claims with the NRL, as he has not made any 
contentions of exposure at the NRL, but has instead claimed 
exposure while stationed at Hawaii.

The Board notes, however, that, in reviewing the veteran's 
service medical records, it is evident that he was assigned 
for some unspecified period of time to the Naval Training 
Station in Bainbridge, Maryland.  Furthermore, it is unclear 
how long the veteran was assigned at Bainbridge, as his 
complete service personnel records are not within the claims 
file.  Under these circumstances, even though the veteran has 
not specifically contended he was exposed to mustard gas at 
Bainbridge, the Board still believes it is appropriate to 
further attempt to verify his claimed exposure by obtaining 
his complete service personnel records and by contacting the 
Naval Research Laboratory, as discussed in Manual M21-1.

Accordingly, although the Board acknowledges that the RO did 
attempt to verify the veteran's claimed mustard gas exposure 
by contacting the National Personnel Records Center, the VA 
Central Office, and the U.S. Army Chemical and Biological 
Defense Agency, we find that the RO should further attempt to 
verify the veteran's claimed exposure by contacting the NRL 
as outlined in the M21-1.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In order to attempt to verify the 
veteran's claimed mustard gas exposure, the RO 
should contact the veteran and request that he 
provide a statement that specifies, in as 
detailed a fashion as possible, the 
circumstances surrounding the claimed mustard 
gas exposure.  He should specify, to the 
extent possible, the location and date of his 
exposure, in addition to any other information 
which may be relevant, such as a detailed 
description of the nature of the exposure, and 
the identity of any other individuals who may 
have been present and who may be able to 
provide "buddy statements".

2.  In order to further attempt to verify the 
veteran's claimed mustard gas exposure, the RO 
should request the veteran's complete service 
personnel records from the National Personnel 
Records Center (NPRC), and again request any 
information pertaining to participation in 
mustard gas experiments.

3.  The RO should fully develop the contention 
as to mustard gas exposure in accordance with 
the provisions of M21-1, Part III, para. 5.18, 
to include providing all available specifics 
regarding claimed testing, and all specifics 
regarding the veteran's assignment at the 
Bainbridge Naval Training Station to the:

Naval Research Laboratory, Code 4810
Attn: Head, Information Services Branch
Washington, DC 20375-5000

4.  Upon completion of all the development 
requested hereinabove, as well as any further 
indicated development, the RO should review 
the veteran's claim of disability due to 
mustard gas exposure.  If it is determined 
that the veteran was a participant in chemical 
gas testing or that he might have been such a 
participant, or that he was otherwise exposed 
to mustard gas, the RO should conduct 
additional development of the medical record, 
if appropriate.

5.  The RO should then review all the evidence 
and enter its determination with respect to 
the veteran's claim of mustard gas exposure 
pursuant to 38 C.F.R. § 3.316.  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be furnished 
with a supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.


Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


